ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	This action is in response to papers filed 26 August 2022 in which claim 32 was amended, claim 38 was canceled, and new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous objections and rejections are withdrawn in view of the amendments.  
	Claims 32-34, 36-37, 39-44, 46-48, and 52-55 are under prosecution.
Claim Interpretation and Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
A.	The limitations requiring each flow path of a plurality of flow paths to be connected to a flow path electrode connected by a separate capacitor to a reference electrode in the branch channel through a separate capacitor (as found in claim 32), which is interpreted as (I) each flow path having its own flow path electrode, and (Il) each flow path electrode having its own (i.e., “separate”) capacitor, are free and clear of the cited prior art.
B.	The limitations requiring each flow path of a plurality of flow paths being uniquely connected to a flow path electrode of a plurality of flow path electrodes, wherein each of the flow path electrodes is connected by a separate capacitor to an electrode in the branch channel (as found in claim 43) are free and clear of the cited prior art.
C.	It is also noted that, the limitations requiring a waste passage being connected to a waste passage electrode connected to the reference electrode through a capacitor (as found in claims 39 and 48) are free and clear of the cited prior art.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Claims 32-34, 36-37, 39-44, 46-48, and 52-55 are allowed subject to the interpretation discussed above.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634